            Case 1:20-cr-02039-SAB         ECF No. 63       filed 05/06/21       PageID.306 Page 1 of 3
 PROB 12C                                                                                   Report Date: May 6, 2021
(6/16)

                                        United States District Court                                   FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                              May 06, 2021
                                          Eastern District of Washington                          SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Samantha Faye Smartlowit                  Case Number: 0980 1:20CR02039-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: February 17, 2021
 Original Offense:        Theft of Government Property, 18 U.S.C. § 641
 Original Sentence:       Prison - 6 months                  Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Ian Garriques                      Date Supervision Commenced: March 9, 2021
 Defense Attorney:        Robin C. Emmans                    Date Supervision Expires: March 10, 2024


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 03/23/2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             3          Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Ms. Smartlowit is alleged to have violated her conditions of
                        supervised release by committing malicious mischief/vandalism (case number 21-002371)
                        on April 21, 2021.

                        On February 17, 2021, at sentencing, the Court reviewed and confirmed with Ms. Smartlowit
                        that she understood her conditions of supervised release, which included mandatory
                        condition number 1, as noted above.

                        On April 21, 2021, at approximately 8:11 p.m. according to a Yakama Nation Tribal Police
                        incident report, officers responded to the area of Fort Road and Adams View Drive in
                        Wapato, Washington, in reference to a malicious mischief that occurred. Officers made
                        contact with the victim who reported a subject in a red tank top had thrown a beer bottle at
                        his windshield as he was driving by. The victim advised the beer bottle had knocked his
                        passenger windshield wiper off his vehicle and the subject was still in the area as they had
                        walked away into some trees close to Lateral B and Fort Road in Wapato. According to the
                        incident report, Tribal police officers then received a report of a subject jumping in front of
       Case 1:20-cr-02039-SAB           ECF No. 63        filed 05/06/21      PageID.307 Page 2 of 3
Prob12C
Re: Smartlowit, Samantha Faye
May 6, 2021
Page 2

                       vehicles near Fort Road and Adams View Drive wearing a red tank top. Officers arrived
                       back on the scene and made contact with a subject who matched the description given by the
                       victim. The subject identified herself as Ms. Smartlowit. Ms. Smartlowit was arrested and
                       booked into the Yakama Nation Corrections Center. This case is currently pending.

          4             Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Ms. Smartlowit is alleged to have violated her conditions of
                        supervised release by committing a hit and run attended vehicle and third degree driving
                        while license suspended (case number 1A0394189) on April 19, 2021.

                        According to the Toppenish Police incident report dated April 19, 2021, officers responded
                        to a report of a hit and run in the 700 block of West 1st Avenue in Toppenish, Washington.
                        When officers arrived, the victim’s vehicle was located and officers observed damage to the
                        rear of her vehicle, consistent with a rear end accident. The victim stated she came to a stop
                        to turn into Howard’s Tire Factory when she was struck from behind by a truck. The victim
                        stated she was not injured and the vehicle that struck her began to leave the area into the
                        parking lot of Safeway. The victim stated she observed a female driver wearing a red
                        sweatshirt trying to start the truck that struck her and it would not start. The victim stated
                        the female driver, along with three other occupants, fled the area. Per the incident report,
                        officers noted the truck, which had a custom-made camper on the bed, was parked in the
                        Safeway parking lot, unoccupied. According to the incident report, officers were then
                        approached by a male who advised the truck was his. He stated he was in the camper portion
                        of the truck and a female named “Sam” who he had just met at Legends Casino, was driving
                        the vehicle. The male advised officers he entered the rear camper of the truck and “Sam”
                        entered the cab of the truck and began to drive. While processing the scene, officers were
                        approached by a second male who advised he had been the rear passenger in the truck and
                        left the scene as he was scared. According to the incident report, officers created a photo
                        line up and Ms. Smartlowit was identified by all parties as the driver of the truck. This case
                        is currently pending.


The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     May 6, 2021
                                                                             s/Linda J. Leavitt
                                                                             Linda J. Leavitt
                                                                             U.S. Probation Officer
        Case 1:20-cr-02039-SAB      ECF No. 63     filed 05/06/21   PageID.308 Page 3 of 3
Prob12C
Re: Smartlowit, Samantha Faye
May 6, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ;]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ;]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                            
                                                                    Date
